182 F.2d 245
86 U.S.App.D.C. 415
Sarah McCANN, Raymond T. HOWARD, Appellants,v.Hedwiga S. KEEGAN, Arthur C. Keefer, et al., Appellees.
No. 10466.
United States Court of Appeals District of Columbia Circuit.
Argued March 13, 1950.Decided May 1, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Ralph F. Berlow, Washington, D.C., with whom Mr. Austin F. Canfield, Washington, D.C., was on the brief for appellants.
Mr. Arthur C. Elgin, Washington, D.C., with whom Mr. Arthur C. Keefer, Washington, D.C., was on the brief, for appellees.
Before EDGERTON, PROCTOR, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal from a summary judgment for the defendants in a suit to set aside a foreclosure sale of real estate under a deed of trust.  We find no error in the record.  The judgment of the District Court is therefore affirmed.